                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:16CR179

        vs.
                                                        ORDER ON APPEARANCE FOR
OZZIE SCOTT,                                          SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on September 30, 2019 regarding Petition
for Offender Under Supervision [39]. Julie B. Hansen represented the defendant. Douglas
R. Semisch represented the government.         The defendant was advised of the alleged
violation(s) of supervised release, right to retain or appointment of counsel, and any right to
a preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant requested a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The
preliminary hearing is scheduled before Magistrate Judge Susan M. Bazis in Courtroom No.
7, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 2:30 p.m.
on October 4, 2019.
       The government moved for detention based upon risk of flight and danger. The
defendant requested a continuance of the detention hearing.         The detention hearing is
continued to U.S. Magistrate Judge Susan M. Bazis in Courtroom No. 7, Roman L. Hruska
U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 2:30 p.m. on October 4, 2019.
The defendant will remain detained pending further order of the court.


       IT IS SO ORDERED.


       Dated this 30th day of September, 2019.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge
